In an action, inter alia, to recover damages against a city for certain actions taken by it with respect to a building which had collapsed, the city appeals from an order of the Supreme Court, Orange County, entered July 29, 1974, which denied its motion to dismiss the complaint for failure to state a cause of action or for summary judgment. Order reversed, on the law, with $20 costs and disbursements, and motion granted insofar as it seeks summary judgment in favor of the city. The liability of the city is sought to be predicated upon its failure to enforce certain provisions of the City Code of the City of Port Jervis. Absent situations involving knowledge and forseeability of a dangerous condition, not present here, it has been consistently held that there can be no municipal liability for the failure to perform a general protective governmental function (Smullen v City of New York, 28 NY2d 66, 70 and cases cited therein; cf. Whitney v City of New York, 27 AD2d 528). Hopkins, Acting P. J., Latham, Christ, Brennan and Shapiro, JJ., concur.